Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3 have been amended.
Applicant’s arguments/remarks, see pages 4-6, filed 1/18/22, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 11/18/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed as explained above and from the previous office action mailed on11/18/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

SK
1/27/22
/SANG K KIM/           Primary Examiner, Art Unit 3654